Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Furman Benjamin Quattlebaum appeals the district court’s orders denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See United States v. Quattlebaum, No. 3:02-cr-00548-CMC-17 (D.S.C. Sept. 14, 2015; filed Sept. 30, 2015, entered Oct. 1, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.